DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 14 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa Electric Co. (JP. 2014/164927) in view of Hirai et al. (JP 2014/089810).
Furukawa Electric (Furukawa) discloses:
Claim 1: An electrical contact (100a, Fig 1-1) for mating with a mating contact (300), comprising: an aluminum body (at 100a) extending along a longitudinal axis (x axis) and formed of an aluminum or an aluminum alloy (Paragraph [0007], see NPL translation), the aluminum body has a connecting portion (30a) adapted to be connected to an aluminum conductor (200); a contact zone (front half, at 11, 12, Fig 1-2) disposed on a surface of the aluminum body and adapted to be electrically connected to a mating contact (300), the contact zone is formed from a material that is more creep- resistant 
Furukawa Electric further discloses:
Claim 2: The electrical contact of claim 1, wherein the aluminum body is a stamped-bent part (Paragraph 0017).  
Claim 3: The electrical contact of claim 1, wherein the aluminum body is formed of an aluminum/magnesium alloy (Paragraph [0007]).  
Claim 4: The electrical contact of claim 1, wherein the contact zone is made of a noble metal (Paragraph [0022]).    
Claim 5: The electrical contact of claim 1, wherein the contact zone is arranged flush with the surface of the aluminum body (Fig 1c).  
Claim 6: The electrical contact of claim 1, further comprising an intermediate layer (coating layer, Paragraph [0022]) arranged between the surface of the aluminum body and the contact zone.  
Claim 7: The electrical contact of claim 1, wherein the contact spring is elastically deflectable between the contact zone and the contact region (Paragraph [0019]).  
Claim 8: The electrical contact of claim 1, wherein the aluminum body has no form-fitting elements (Fig 1-1).  
Claim 9: The electrical contact of claim 1. Furukawa does not disclose wherein the contact zone is positioned on the aluminum body by roll-cladding, however, the limitation “roll-cladding” has been given little patentable weight since the method of forming the device is not germane to the issue of patentability of the device itself.

Claim 14: Furukawa discloses: A contact arrangement (Fig 1-1), comprising: an electrical contact (100a) including an aluminum body (at 100a) extending along a longitudinal axis (x axis) and formed of an aluminum or an aluminum alloy (Paragraph [0007], see NPL translation), a contact zone (front half, at 11, 12, Fig 1-2) disposed on a surface of the aluminum body and adapted to be electrically connected to a mating contact (300), and a contact spring (11) connected to the aluminum body and having a contact region (at 11, Fig 1-1) contacting the mating contact, the aluminum body has a connecting portion (30a), the contact zone is formed from a material that is more creep- resistant than the aluminum body (Paragraphs [0020]-[0022]), the contact spring at least partially rests on the contact zone (Fig 1-1) and is formed from a material that is harder than the aluminum body (Paragraph 0021]); and an aluminum conductor (200) connected to the connecting portion in an integrally bonded and/or form-fitting manner (Fig 1-1b).  Furukawa does not disclose the material of the contact spring is different from the material of the contact zone. Hirai et al. disclose the material of the contact spring is different from the material of the contact zone (Paragraph 0008, 0022). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the material of the contact spring from the material of the contact zone, in order to support the elasticity of the contact spring to ensure contact pressure (Paragraph [0008]).

Claim 15: Furukawa discloses the electrical contact of claim 14. Furukawa does not disclose wherein the aluminum conductor is welded to the connecting portion, however, the limitation “welded” has been given little patentable weight since the method of forming the device is not germane to the issue of patentability of the device itself.
Claim 16: Furukawa discloses the electrical contact of claim 1, wherein the contact zone is disposed only on a portion of the surface of the aluminum body contacted by the contact spring (Paragraph [0020]).
Claim 17: Furukawa discloses the electrical contact of claim 1, wherein the material of the contact spring is coated with a same material as the material of the contact zone (Paragraph [0022]).


Claim 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa Electric Co. (JP 2014 164927) and Hirai et al. (JP 2014/089810), further in view of Lee et al. (US 8827754).
Claim 10: Furukawa and Hirai disclose the electrical contact of claim 1 and an aluminum body. Furukawa and Hirai do not disclose wherein the contact spring extends away from a sleeve connected in a form-fitting manner to a free end of the aluminum body.  Lee et al. disclose a contact spring (15, Fig 5) extends away from a sleeve (10, Fig 1) connected in a form fitting manner to a free end of the body (12). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have a sleeve, as a protection for the front end of the contact. 
Claim 11: Furukawa further discloses wherein the free end of the aluminum body faces away (Fig 1-1) from the connecting portion (30a).  
Claim 12: Lee et al. further disclose the electrical contact of claim 11, wherein the contact spring is curved around (Fig 2) the free end of the aluminum body.  
Claim 13: The combination of Furukawa and Lee et al. further disclose the electrical contact of claim 11, wherein an outer surface of the sleeve facing away from the aluminum body is coated with a noble metal (Paragraph [0022], Furukawa).  

Response to Arguments
Applicant's arguments and amendments filed 12/15/2020 have been fully considered and are addressed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAGROS JEANCHARLES whose telephone number is 571-270-0643.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MILAGROS JEANCHARLES/Examiner, Art Unit 2833                                                                                                                                                                                                        

/EDWIN A. LEON/Primary Examiner, Art Unit 2833